Judgment, Supreme Court, New York County, entered March 3, 1971, unanimously modified, on the law, to the extent of striking therefrom the decretal paragraph dismissing the complaint and substituting therefor a declaration that Consumer Protection Law of 1969 and regulation 4 thereof are constitutional and valid, and, as so modified, the judgment is affirmed. Respondents shall recover of appellants $50 costs and disbursements of this appeal. Special Term correctly determined that the attack by plaintiffs upon the constitutionality and validity of the Consumer Protection Law of 1969 (Local Laws, 1969, No. 83 of the City of New York) and regulation 4 thereof had no merit, and properly sustained the validity of the law and the regulation. However, Special Term erroneously dismissed the complaint because plaintiffs were not entitled to the declaration sought by them and should have made a declaration in favor of defendants (St. Lawrence Univ. v. Trustees of Theol. School, 20 N Y 2d 317, 325; Lanza v. Wagner, 11 N Y 2d 317, 334, app. dsmd. 371 U. S. 74; New York Sporting Arms Assn. v. City of New York, 31 A D 2d 793, and cases cited therein). Concur — Stevens, P. J., Capozzoli, Nunez, Kupferman and Murphy, JJ.